Citation Nr: 1030296	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed before the matter can be adjudicated.  From 
September 1998 forward, the evidence documents treatment for low 
back pain, attributed first to scoliosis and then scoliosis and 
degenerative disc disease.  It also documents the Veteran's 
history of having chronic low back pain since approximately 1982-
1984, his history of receiving treatment for his back in 
1986/1987, and his spouse's history that the Veteran complained 
of back pain during and since service.  See October 2002 Atlanta 
Health Unlimited record; January 2003 spouse statement; January 
2003 VA Form 21-4142.  The Veteran and his spouse (who the 
Veteran married in 1983, during service) are competent to report 
a history of continuity of symptomatology and based on that 
history and the evidence of post-service treatment, the Board 
finds a VA examination is needed to determine if a chronic low 
back disorder onset in service or is causally related to service.  
See 38 C.F.R. § 3.159(a)(2) (2009); Layno v. Brown, 6 Vet. App. 
465, 471 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination 
to determine the nature and etiology of the 
Veteran's low back disorder.  For any 
diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disorder onset in 
service or is causally related to service.  
A rationale for any opinion expressed 
is requested.  

2.  Thereafter, readjudicate the claim of 
service connection.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

